DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Arguments	3
Claim Rejections - 35 USC § 103	3
Allowable Subject Matter	5
Conclusion	5


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
 
Claims 1-20 are currently pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 (see pg. 8-11) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sentinelli et al (US 2013/0336590 A1) in view of Lin et al (US 2016/0104055 A1).
claim 1, Sentinelli teaches a computer-implemented method comprising: providing, by a computing system, at least one frame of a content item to a saliency prediction model, the saliency prediction model trained to identify salient points of interest that appear in content items (see 0127); obtaining, by the computing system, information describing at least a first salient point of interest that appears in the at least one frame from the saliency prediction model, wherein the first salient point of interest is predicted to be of interest to users accessing the content item (see 0022, 0054, 0141); and applying, by the computing system, a view-based projection to a region corresponding to the first salient point of interest, wherein the view-based projection enhances a quality associated with the region (see fig. 5, paragraph 0301).  Sentinelli does not teach expressly obtaining, by the computing system, a saliency map for the at least one frame; determining, by the computing system, a vector-based representation of the saliency map; enhances a quality associated with the region based on the vector-based representation.
Lin, in the same field of endeavor, teaches obtaining, by the computing system, a saliency map for the at least one frame; determining, by the computing system, a vector-based representation of the saliency map; enhances a quality associated with the region based on the vector-based representation (see paragraph 0079, fig. 8).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Sentinelli to the limitation supra as suggested by Lin.  The suggestion/motivation for doing so would have been to enhance the display process by indicating a greater amount of content of the scene captured in the image is visually salient (see 0126).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Sentinelli, while the teaching of Lin continues 
Regarding claim 8, the claim is analyzed as a system that implements the limitations of claim 1 (see rejection of claim 1).
Regarding claim 15, the claim is analyzed as a non-transitory computer-readable storage medium that implements the limitations of claim 1 (see rejection of claim 1).



Allowable Subject Matter
Claims 2-7, 9-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-7, 9-14, 16-20, none of the references of record alone or in combination suggest or fairly teach the limitations.  





Conclusion
Claims 1, 8, 15 are rejected.  Claims 2-7, 9-14, 16-20 are objected to as being dependent upon a rejected base claim.



Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666